Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 8/9/2019 has been entered.

Election
Applicant's election without traverse of Group I, species of claim 11 (for type A) in the reply filed on 3/1/2021 is acknowledged. Claims 10-11 and 13 drawn to nonelected species and claim 15 drawn to nonelected invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-9, 12 and 14 are presented for examination on the merits. 

Priority
This application is a CON of PCT/CN2018/089938 (filed 6/5/2018) which claims foreign application CHINA 201810219838.8 (filed 3/16/2018).

Specification
CON data on page 1 of the specification is missing.

Sequence Compliance
This application claims a sequence of a gene in claim 9 that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a((1) and (a)(2). However, this application fails to comply with one or more of the requirements of 37 C.F.R. § 1.821 through 1.825 for one or more of the reasons set forth on the attached form "Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequences And/Or Amino Acid Sequence Disclosures". Wherein attention is directed to paragraph(s) §1.82 (c) and (e). Although an examination of this application on the merits can proceed without prior compliance, compliance with the Sequence Rules is required for the response to this Office action to be completed.
All references to sequences in application must include SEQ ID NOs (sequence identifiers). No paper copy, computer readable form copy of the “Sequence Listing” nor a statement that the content of the paper and computer readable copies are the same was submitted. (see the Notice to Comply).      

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 4 is objected to because of the following informalities:  Please spell out “DE” at least in the first occurrence.  Appropriate correction is required.

Claim Interpretation
Claims 4-5 and 12 recite “DE value” which is not specifically defined in the specification to be distinct from the teaching of cited art (see 102 rejection below), thus it is not clear if “DE value” is an intrinsic property of the starch claimed, therefore claims 4-5 and 12 are rejected together with their independent claims as long as the recited active method steps (including the same starch as claimed) are taught. 
Claim 14 directs to the “amylolytic enzyme”, however, in claim 1 amylolytic enzyme is not recited in the active method steps (only recited as passive voice or past tense). Therefore 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-7, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al. (Appl Microbiol Biotechnol, 2001, 57:653-659).
For Claims 1, 6 and 14: the reference teaches a method comprising adding a 1,4-α-glucan branching enzyme to a starch liquefaction product (amylopectin/rice starch, page 654, right column, 4th full paragraph, line 4++, for claim 6) and treating the starch liquefaction product, wherein 1,4-α-glucan branching enzyme is derived from Rhodothermus obamensis (page 653, title and abstract).
For Claims 2 and 4-5: the reference teaches the method further comprises: dissolving the starch liquefaction product in water (0.5% substrate solution, page 654, right column, 4th full paragraph, line 3++) and adding 1,4-α-glucan branching enzyme at 55-65oC (page 657, Fig. 2A) , pH 7.0  for overnight (page 654, right column, 2nd full paragraph, line 5++), and deactivation is carried out by boiling (page 654, right column, 4th full paragraph, line 8++).
For Claim 9: the reference teaches the branching enzyme with GenBank accession number AB060080 (page 656, left column, 1st full paragraph++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-9, 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shinohara et al. (Appl Microbiol Biotechnol, 2001, 57:653-659). 
Shinohara et al. teach what above as applied.  
Shinohara does not explicitly teach a concentration of the aqueous solution of the starch liquefaction product is 1-40% (w/v) as recited in claims 3 and 12, 30-500 U/g of enzyme to starch on a dry basis as recited in claims 8 and 12. However, Shinohara teaches 0.5% substrate/rice starch solution (page 654, right column, 4th full paragraph, line 3++) and the amount of branching enzyme: 0.21 mg/ml (with specific activity 50,000 units/mg, page 657, right column, 2nd paragraph, line 11++).
For Claims 3, 8 and 12 concerning the concentration of starch substrate and enzyme, it would have been obvious to optimize the concentration of enzyme and starch solution to achieve desirable result of hydrolysis/improving transparency because Shinohara teaches use of thermostable enzyme in starch-related industry (page 653, right column, 3rd full paragraph, line 3++). 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed enzyme/substrate concentrations are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve accurate desirable results.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use optimize then enzyme and starch concentrations. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches a method of treating starch with branching enzyme and Shinohara teaches the importance/advantage of using thermostable enzyme. In addition, it would have been obvious to one skilled in the art to optimize the enzyme and substrate concentration to achieve desirable results as taught by Shinohara.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of treating starch .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 4-5 of USPN 10392640. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to similar method (reaction conditions) for improving transparency of a starch liquefaction product while the patent uses specified enzyme, therefore the method of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is .  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653